Exhibit 10.2

BLACKHAWK MARKETING SERVICES, INC.

2006 RESTRICTED STOCK PLAN

FOR ELIGIBLE EMPLOYEES OF SAFEWAY INC.

RESTRICTED STOCK AWARD GRANT NOTICE AND

RESTRICTED STOCK AGREEMENT

Safeway Inc., a Delaware corporation (the “Company”), pursuant to its Blackhawk
Marketing Services, Inc. 2006 Restricted Stock Plan for Eligible Employees of
Safeway Inc. (the “Plan”), hereby grants to the individual listed below
(“Employee”), the right to purchase the number of shares of common stock, par
value $0.001 per share, of Blackhawk Marketing Services, Inc., an Arizona
corporation (“Blackhawk”), set forth below (the “Restricted Shares”) at the
purchase price set forth below. This restricted stock award is subject to all of
the terms and conditions as set forth herein and in the Restricted Stock
Agreement attached hereto as Exhibit “A” (the “Restricted Stock Agreement”) and
the Plan, each of which are incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Grant Notice and the Restricted Stock Agreement.

 

Employee:    Grant Date:    Purchase Price per Share:    Total Number of
Restricted Shares:    Vesting Schedule:    As of the Grant Date,         % of
the Restricted Shares shall not be subject to the Restrictions (as defined in
the Restricted Stock Agreement). As of the Grant Date,         % of the
Restricted Shares shall be subject to the Restrictions. Subject to the terms and
conditions of the Plan, this Grant Notice and the Restricted Stock Agreement,
the Restrictions shall lapse as to:   

(i)           % of the Restricted Shares on January 31, 200  ,

(ii)          % of the Restricted Shares on January 31, 200  ,

(iii)         % of the Restricted Shares on January 31, 200  , and

(iv)         % of the Restricted Shares on January 31, 200  .

   In no event, however, shall the Restrictions lapse as to any additional
Restricted Shares after Employee’s Termination of Employment.

By his or her signature and the Company’s signature below, Employee agrees to be
bound by the terms and conditions of the Plan, the Restricted Stock Agreement
and this Grant Notice. Employee has reviewed the Plan, the Restricted Stock
Agreement, and this Grant Notice in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Grant Notice and fully
understands all provisions of the Plan, the Restricted Stock Agreement and this
Grant Notice. Employee hereby agrees to accept as binding, conclusive and final
all



--------------------------------------------------------------------------------

decisions or interpretations of the Administrator of the Plan upon any questions
arising under the Plan, the Restricted Stock Agreement or the Grant Notice. If
Employee is married, his or her spouse has signed the Consent of Spouse attached
to this Grant Notice as Exhibit “E”.

 

SAFEWAY INC.:

     EMPLOYEE: By:           By:       Print Name:              Title:          
   Address:  

5918 Stoneridge Mall Road

Pleasanton, CA 94588

     Address:   

5918 Stoneridge Mall Road

Pleasanton, CA 94588

 

Attachments:     Restricted Stock Agreement (Exhibit A)

         Stockholders’ Agreement (Exhibit B)

         Assignment Separation from Certificate (Exhibit C)

         Joint Escrow Instructions (Exhibit D)

         Consent of Spouse (Exhibit E)

         Form of Internal Revenue Code Section 83(b) Election and Instructions
(Exhibit F)

             - Election under Internal Revenue Code Section 83(b) (Attachment 1
to Exhibit F)

             - Sample Cover Letter to Internal Revenue Service (Attachment 2 to
Exhibit F)

 

2



--------------------------------------------------------------------------------

EXHIBIT A

TO RESTRICTED STOCK AWARD GRANT NOTICE

RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT (the “Agreement”), effective as of the Grant
Date (the “Grant Date”) set forth in the Restricted Stock Award Grant Notice
(the “Grant Notice”), is made by and between Safeway Inc., a Delaware
corporation (the “Company”), and Employee:

WHEREAS, the Company wishes to carry out the Plan (as defined below) (the terms
of which are hereby incorporated by reference and made a part of this
Agreement); and

WHEREAS, the Administrator of the Plan has determined that it would be to the
advantage and best interest of the Company to transfer the Restricted Shares
provided for herein to Employee as an inducement to enter into or remain in the
service of the Company or its Subsidiaries and as an incentive for increased
efforts during such service, and other good and valuable consideration provided
for herein, and has advised the Company thereof and instructed the undersigned
officer to transfer said Restricted Shares;

WHEREAS, as a condition to the purchase of the Restricted Shares, Employee has
agreed to enter into this Agreement and that certain Stockholders’ Agreement,
dated as of                         , by and among the Company, Blackhawk,
Employee and certain other stockholders of Blackhawk (as amended from time to
time, the “Stockholders’ Agreement”), each of which sets forth the rights and
obligations of the parties thereto with respect to the Restricted Shares to be
transferred hereunder.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

 

ARTICLE I.

DEFINITIONS

Whenever the following terms are used in this Agreement they shall have the
meaning specified below unless the context clearly indicates to the contrary.
The masculine pronoun shall include the feminine and neuter, and the singular
the plural, where the context so indicates. All capitalized terms used herein
without definition shall have the meaning ascribed to such terms in the Plan and
the Grant Notice.

Section 1.1 - Administrator.

“Administrator” shall mean the Executive Compensation Committee, except that, if
a Committee is appointed under Section 4.1 of the Plan, the term “Administrator”
shall mean the Committee as to those duties, powers and responsibilities
specifically conferred upon the Committee.



--------------------------------------------------------------------------------

Section 1.2 - Blackhawk.

“Blackhawk” shall mean Blackhawk Marketing Services, Inc., an Arizona
corporation.

Section 1.3 - Board.

“Board” shall mean the Board of Directors of the Company.

Section 1.4 - Code.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

Section 1.5 - Committee.

“Committee” shall mean the Executive Compensation Committee or a subcommittee of
the Board appointed as provided in Section 4.1 of the Plan.

Section 1.6 - Common Stock.

“Common Stock” shall mean common stock, par value $0.001 per share, of
Blackhawk.

Section 1.7 - Company.

“Company” shall mean Safeway Inc., a Delaware corporation.

Section 1.8 - Dispose or Disposition.

“Dispose” or “Disposition” means to directly or indirectly, voluntarily or
involuntarily, sell, exchange, transfer, alienate, convey, negotiate, pledge,
hypothecate, encumber or assign or in any other way dispose of any shares.

Section 1.9 - Exchange Act.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

Section 1.10 - Fair Market Value.

“Fair Market Value” shall have the meaning assigned to such term in the
Stockholders’ Agreement.

Section 1.11 - Plan.

“Plan” shall mean the Blackhawk Marketing Services, Inc. 2006 Restricted Stock
Plan for Eligible Employees of Safeway.

 

2



--------------------------------------------------------------------------------

Section 1.12 - Restrictions.

“Restrictions” shall mean the Repurchase Option and the restrictions on sale or
other transfer of the Restricted Shares and other restrictions as set forth in
Article III.

Section 1.13 - Secretary.

“Secretary” shall mean the Secretary of the Company.

Section 1.14 - Securities Act.

“Securities Act” shall mean the Securities Act of 1933, as amended.

Section 1.15 - Subsidiary.

“Subsidiary” shall mean any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations other than the last
corporation in the unbroken chain then owns stock possessing 50 percent or more
of the total combined voting power of all classes of stock in one of the other
corporations in such chain.

Section 1.16 - Termination of Employment.

“Termination of Employment” shall mean the time when the employee-employer
relationship between Employee and the Company or any Subsidiary is terminated
for any reason, with or without cause, including, but not by way of limitation,
a termination by resignation, discharge, death, disability or retirement; but
excluding (a) terminations where there is a simultaneous reemployment or
continuing employment of Employee by the Company or any Subsidiary, and (b) at
the discretion of the Administrator, terminations which result in a temporary
severance of the employee-employer relationship. The Administrator, in its
absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Employment, including, but not by way of limitation,
all questions regarding the nature and reasons for a Termination of Employment,
and all questions of whether particular leaves of absence constitute a
Termination of Employment.

ARTICLE II.

AWARD OF RESTRICTED STOCK

Section 2.1 - Award of Restricted Stock.

In consideration of the recitals, Employee’s agreement to remain in the employ
of the Company or a Subsidiary, and for other good and valuable consideration,
effective as of the Grant Date, the Company agrees to and does hereby transfer
to Employee the number of shares of Common Stock set forth in the Grant Notice
upon the terms and conditions set forth in the Plan, the Grant Notice, and this
Agreement.

 

3



--------------------------------------------------------------------------------

Section 2.2 - Purchase Price.

The purchase price of the Restricted Shares shall be as set forth in the Grant
Notice without commission or other charge, now due and payable by Employee in
cash or by check, receipt of which is acknowledged.

Section 2.3 - Consideration to the Company.

As partial consideration for the Company’s transfer of the Restricted Shares to
Employee, Employee agrees to render faithful and efficient services to the
Company or a Subsidiary, with such duties and responsibilities as the Company
shall from time to time prescribe. Nothing in this Agreement, the Grant Notice,
the Plan or the Stockholders’ Agreement shall confer upon Employee any right to
continue in the employ of the Company or any Subsidiary, or shall interfere with
or restrict in any way the rights of the Company and any Subsidiary, which
rights are hereby expressly reserved, to discharge Employee at any time for any
reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in a written employment agreement between Employee and the
Company or any Subsidiary.

Section 2.4 - Stockholders’ Agreement.

The Restricted Shares to be transferred hereunder shall be subject to the
Stockholders’ Agreement. As a condition to the transfer of the Restricted
Shares, Employee shall execute, deliver and deposit with the Secretary of the
Company, or such other person designated by the Company, the Stockholders’
Agreement attached as Exhibit “B” to the Grant Notice.

Section 2.5 - Adjustments in Restricted Shares.

The Administrator may adjust the Restricted Shares in accordance with the
provisions of Section 5.3 of the Plan.

SECTION 2.6 - Employee’s Representations and Warranties.

In connection with the acquisition of the Restricted Shares, Employee represents
and warrants to the Company and agrees and acknowledges, that:

(a) Employee is acquiring the Restricted Shares for his or her own account, for
investment purposes only and not with a present view toward the distribution
thereof or with any present intention of distributing or reselling any such
Restricted Shares in violation of the Securities Act or any state securities
laws and that, irrespective of any other provisions of this Agreement or the
Stockholders’ Agreement, any Disposition of the Restricted Shares by Employee
shall be made only in compliance with all applicable federal and state
securities laws, including, without limitation, the Securities Act.

(b) The Restricted Shares are not registered under the Securities Act and must
be held by Employee until the Restricted Shares are registered under the
Securities Act or an exemption from such registration is available; neither the
Company nor Blackhawk shall (subject to Section 8 of the Stockholders’
Agreement) have any obligation to take any action that may be necessary to make
available any exemption from registration under the Securities Act; and “stop

 

4



--------------------------------------------------------------------------------

transfer” directions prohibiting Dispositions in violation of the foregoing
provisions of this Section 2.6(b) shall be given to the party responsible for
recording Dispositions of the Restricted Shares.

(c) Employee is familiar with Rule 144 (“Rule 144”) under the Securities Act
which establishes guidelines governing, among other things, the resale of
“restricted securities” (such as the Restricted Shares). Rule 144 is not
presently available for Dispositions of the Restricted Shares.

(d) Employee has had the opportunity to ask questions and receive answers
concerning the terms and conditions of the offering of the Restricted Shares.
Employee has had full access to such information and materials concerning
Blackhawk as Employee has requested. Either the Company or Blackhawk has
answered all inquiries that Employee has made to the Company or Blackhawk
relating to Blackhawk or the sale of the Restricted Shares.

(e) Employee has such knowledge and experience in financial and business matters
such that Employee is capable of evaluating the merits and risks of investment
in the Restricted Shares and of making an informed investment decision with
respect thereto or has consulted with advisors who possess such knowledge and
experience.

(f) Employee is able to bear the economic risk of his or her investment in the
Restricted Shares for an indefinite period of time because the Restricted Shares
have not been registered under the Securities Act and, therefore, cannot be sold
unless subsequently registered under the Securities Act or unless an exemption
from such registration is available.

(g) Employee is an “accredited investor” as that term is defined under the
Securities Act and the rules and regulations promulgated thereunder.

ARTICLE III.

RESTRICTIONS

Section 3.1 - Repurchase of Restricted Shares.

(a) In the event of Employee’s Termination of Employment, the Company shall have
the right and option, but not obligation, to purchase from Employee, or
Employee’s personal representative, as the case may be, any or all of the
Restricted Shares which are subject to such right and option as of the date of
the Termination of Employment, at the lesser of (i) the per share purchase price
paid by Employee for such Restricted Shares, or (ii) the then current Fair
Market Value of such Restricted Shares. Such right and option shall be referred
to herein as the “Repurchase Option.” The Company shall have the right to assign
at any time the Repurchase Option, whether or not the Repurchase Option is then
exercisable, to one or more persons as may be selected by the Company.

(b) The Company (or any assignee thereof) may exercise the Repurchase Option by
delivering personally or by registered mail, to Employee (or Employee’s legal
representative), within ninety (90) days of the Termination of Employment, a
notice in writing indicating the Company’s (or such assignee’s) intention to
exercise the Repurchase Option and

 

5



--------------------------------------------------------------------------------

setting forth a date for closing not later than thirty (30) days from the
mailing of such notice. The closing shall take place at the Company’s (or such
assignee’s) office. At the closing, the holder of the certificates for the
Restricted Shares being transferred shall deliver the stock certificate or
certificates evidencing the Restricted Shares, and the Company (or such
assignee) shall deliver the purchase price therefor to Employee (or Employee’s
legal representative).

(c) Payment of the purchase price for the Restricted Shares purchased by the
Company (or an assignee of the Repurchase Option) upon the exercise of the
Repurchase Option shall, at the option of the Company (or any such assignee), be
made in cash, by check or cash equivalent, in immediately available funds. At
its option, the Company (or such assignee) may elect to make payment for such
Restricted Shares by wire transfer of immediately available funds to a bank
located in the United States and selected by Employee (or Employee’s legal
representative). The Company (or such assignee) shall avail itself of this
option by a notice in writing to Employee (or such Employee’s legal
representative) stating the Company (or such assignee) is ready to pay by wire
transfer, and waiving the closing at the Company’s (or such assignee’s) office,
and requesting Employee (or Employee’s legal representative) to provide the name
and address of the bank to which such wire transfer shall be made.

(d) If the Company (or an assignee of the Repurchase Option) does not elect to
exercise the Repurchase Option conferred above by giving the requisite notice
within ninety (90) days following the date of the Termination of Employment, the
Repurchase Option shall terminate. Following the termination of the Repurchase
Option, the Restricted Shares will remain subject to the Stockholders’
Agreement.

Section 3.2 - Transferability of the Restricted Shares; Escrow.

(a) Except as provided herein, Employee (and Employee’s legal representative)
shall not Dispose of the Restricted Shares subject to the Repurchase Option, or
any interest or right with respect thereto. Neither the Restricted Shares
subject to the Repurchase Option nor any interest or right therein or part
thereof shall be liable for the debts, contracts, or engagements of Employee or
his or her successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy) and any attempted disposition thereof shall
be null and void and of no effect.

(b) Employee hereby authorizes and directs the Secretary of the Company, or such
other person designated by the Company, to transfer the Restricted Shares as to
which the Repurchase Option has been exercised pursuant to Section 3.1 from
Employee (or Employee’s legal representative) to the Company (or the assignee of
the Repurchase Option).

(c) To ensure the availability for delivery of Employee’s Restricted Shares upon
repurchase by the Company (or the assignee of the Repurchase Option) pursuant to
the Repurchase Option under Section 3.1, Employee hereby appoints the Secretary
of the Company, or any other person designated by the Company as escrow agent,
as Employee’s attorney-in-fact to sell, assign and transfer unto the Company (or
such assignee), such Restricted Shares, if any, purchased by the Company (or
such assignee) pursuant to the Repurchase Option and shall, upon execution of
the Grant Notice, execute, deliver and deposit with the Secretary of the
Company,

 

6



--------------------------------------------------------------------------------

or such other person designated by the Company, the share certificate(s)
representing the Restricted Shares, together with the Assignment Separate from
Certificate duly endorsed in blank, attached as Exhibit “C” to the Grant Notice,
and the Joint Escrow Instructions of the Company and Employee attached as
Exhibit “D” to the Grant Notice. The Restricted Shares and Assignment Separate
from Certificate shall be held by the Secretary (or other escrow agent) in
escrow, pursuant to Joint Escrow Instructions, until the Company (or such
assignee) exercises the Repurchase Option as provided in Section 3.1, until such
Restricted Shares (or portion thereof) are no longer subject to the
Restrictions, or until such time as this Agreement no longer is in effect. As a
further condition to the Company’s obligations under this Agreement, the spouse
of Employee, if any, shall execute and deliver to the Company the Consent of
Spouse attached as Exhibit “E” to the Grant Notice. At such time as the
Restrictions lapse as to some or all of the Restricted Shares, the Secretary (or
other escrow agent) shall promptly deliver to Employee (or Employee’s legal
representative) the certificate or certificates representing the Restricted
Shares that are no longer subject to the Restrictions in the Secretary’s (or
other escrow agent’s) possession belonging to Employee, and at such time as
there are no longer any Restricted Shares that are subject to the Restrictions,
the Secretary (or other escrow agent) shall promptly deliver to Employee (or
Employee’s legal representative) the certificate or certificates representing
any remaining Restricted Shares in the escrow agent’s possession belonging to
Employee, and the Secretary (or other escrow agent) shall be discharged of all
further obligations hereunder.

(d) The Secretary, or other escrow agent, shall not be liable for any act he or
she may do or omit to do with respect to holding the Restricted Shares in escrow
and while acting in good faith and in the exercise of his or her judgment.

Section 3.3 - Legend.

(a) Except as provided in Section 3.3(b), the share certificate evidencing the
Restricted Shares transferred hereunder shall be endorsed with the following
legends (in addition to any legend required under applicable state securities
laws):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AND REPURCHASE RIGHTS HELD BY SAFEWAY INC. OR ITS
ASSIGNEE(S) AS SET FORTH IN A RESTRICTED STOCK AGREEMENT BETWEEN SAFEWAY INC.
AND THE STOCKHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE
COMPANY. SUCH TRANSFER RESTRICTIONS AND REPURCHASE RIGHTS ARE BINDING ON
TRANSFEREES OF THESE SHARES.

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND APPLICABLE STATE SECURITIES
LAWS AND MAY NOT BE SOLD OR TRANSFERRED UNLESS (X) THE SALE OR TRANSFER IS
COVERED BY AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND COMPLIES WITH
APPLICABLE STATE SECURITIES LAWS, (Y) THE SALE OR TRANSFER IS IN COMPLIANCE WITH
RULE 144 UNDER THE ACT AND COMPLIES WITH APPLICABLE STATE SECURITIES LAWS OR
(Z) THE COMPANY RECEIVES AN OPINION OF COUNSEL (WHICH COUNSEL AND

 

7



--------------------------------------------------------------------------------

OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY) STATING THAT THE SALE OR
TRANSFER IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF
THE ACT AND APPLICABLE STATE SECURITIES LAWS.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AND OTHER RESTRICTIONS SET FORTH IN A STOCKHOLDERS’
AGREEMENT BY AND AMONG SAFEWAY INC., THE COMPANY, THE STOCKHOLDER AND CERTAIN
HOLDERS OF COMMON STOCK OF THE COMPANY. SUCH TRANSFER RESTRICTIONS AND
REPURCHASE RIGHTS ARE BINDING ON TRANSFEREES OF THESE SHARES. A COPY OF SUCH
AGREEMENT AS IN EFFECT FROM TIME TO TIME MAY BE OBTAINED WITHOUT CHARGE UPON
WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY.

(b) The share certificate evidencing the Restricted Shares that are not subject
to Restrictions as of the Grant Date shall not be endorsed with the legend
provided for in Section 3.3(a) relating to the Repurchase Option and any other
Restrictions.

Section 3.4 - Lapse of Restrictions.

(a) Subject to the terms and conditions of the Plan, the Restrictions applicable
to the Restricted Shares shall lapse in accordance with the Vesting Schedule set
forth on the Grant Notice.

(b) Upon the lapse of the Restrictions on the Restricted Shares (or portion
thereof), the Company and the escrow agent shall cause new certificates to be
issued with respect to such Restricted Shares and delivered to Employee or his
or her legal representative, free from the legend provided for in Section 3.3(a)
relating to the Repurchase Option and any other Restrictions. At such time, the
Company shall also deliver all other securities and property held in escrow
pursuant to Sections 3.2 and 3.5 in respect of the number of shares of Common
Stock as to which the Restrictions have then lapsed. Notwithstanding the
foregoing, no such new certificate shall be delivered to Employee or his or her
legal representative unless and until Employee or his or her legal
representative shall have paid to the Company in cash the full amount of all
federal and state withholding or other employment taxes applicable to the
taxable income and wages of Employee resulting from the award of the Restricted
Shares or the lapse of the Restrictions.

(c) Notwithstanding anything to the contrary in this Section 3.4, following the
lapse of the Restrictions, the Restricted Shares will remain subject to the
Stockholders’ Agreement.

Section 3.5 - Restrictions on Distributions, etc.

In the event of any dividend or other distribution (including ordinary cash
dividends, and whether in the form of Common Stock, other securities, or other
property), recapitalization, reclassification, stock split, reverse stock split,
reorganization, merger, consolidation, split-off, spin-off, combination,
repurchase, liquidation, dissolution, or sale, transfer,

 

8



--------------------------------------------------------------------------------

exchange or other disposition of all or substantially all of the assets of
Blackhawk, or exchange of Common Stock or other securities of Blackhawk, or
issuance of warrants or other rights to purchase Common Stock or other
securities of Blackhawk, or other similar transaction or event, then any new or
additional or different shares or securities or property (including cash) which
is paid, issued, exchanged or distributed in respect of Restricted Shares then
subject to Restrictions shall be considered to be Restricted Shares and shall be
subject to all of the Restrictions, unless the Administrator shall, in its
discretion, otherwise provide.

ARTICLE IV.

MISCELLANEOUS

Section 4.1 - Administration.

The Administrator shall have the power to interpret the Plan, the Grant Notice
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon Employee, the Company and all other interested
persons. No member of the Administrator shall be personally liable for any
action, determination, or interpretation made in good faith with respect to the
Plan or the Restricted Shares.

Section 4.2 - Conditions to Delivery of Stock Certificates.

The Restricted Shares to be delivered shall be issued and outstanding shares of
Common Stock held by the Company. Such shares shall be fully paid and
nonassessable. The Company shall not be required to transfer or deliver any
certificate or certificates for Restricted Shares or other stock pursuant to
this Agreement prior to fulfillment of all of the following conditions:

(a) The receipt by the Company of full payment for such shares, including
payment of any applicable withholding tax in accordance with Section 4.5 below;

(b) Employee’s execution and delivery of the Stockholders’ Agreement with
respect to such shares;

(c) The admission of such shares to listing on all stock exchanges on which such
class of stock is then listed, if applicable;

(d) The completion of any registration or other qualification of such shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, if
applicable, or the receipt of further representations from Employee as to
investment intent or completion of other actions necessary to perfect
exemptions, as the Administrator shall, in its absolute discretion, deem
necessary or advisable;

(e) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable; and

 

9



--------------------------------------------------------------------------------

(f) The lapse of such reasonable period of time as the Administrator may from
time to time establish for reasons of administrative convenience.

Section 4.3 - Rights as Stockholder.

Except as otherwise provided herein (including in Section 3.5) and subject to
the Stockholders’ Agreement, upon the delivery of Restricted Shares to the
Secretary or such other escrow holder as the Administrator may appoint, Employee
shall have all the rights of a stockholder with respect to the Restricted
Shares, including the right to vote the Restricted Shares and the right to
receive all dividends or other distributions paid or made with respect to the
Restricted Shares, subject to Section 3.5.

Section 4.4 - Section 83(b) Election.

On the Grant Date, Employee shall make an election under Section 83(b) of the
Code to be taxed with respect to the Restricted Shares (other than any
Restricted Shares that are not subject to Restrictions as of the Grant Date) as
of the date of transfer of the Restricted Shares rather than as of the date on
which Employee would otherwise be taxed under Section 83(a) of the Code.
Employee shall deliver a copy of such election to the Company, and shall pay to
the Company in cash the full amount of all federal and state withholding or
other employment taxes applicable to the taxable income and wages of Employee
resulting from such election, immediately after filing such election.

Instructions and a form of election under Section 83(b) of the Code are attached
as Exhibit “F” to the Grant Notice. Employee acknowledges that it is Employee’s
responsibility to consult with his or her personal tax advisor as to whether or
not to make such an election.

EMPLOYEE ACKNOWLEDGES THAT IT IS EMPLOYEE’S SOLE RESPONSIBILITY AND NOT THE
COMPANY’S TO FILE TIMELY AN ELECTION UNDER SECTION 83(B) OF THE CODE, EVEN IF
EMPLOYEE REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE THIS FILING ON
EMPLOYEE’S BEHALF. EMPLOYEE FURTHER ACKNOWLEDGES THAT EMPLOYEE AND HIS OR HER
PERSONAL TAX ADVISOR, AND NOT THE COMPANY, ARE RESPONSIBLE FOR ASSURING THAT ANY
SUCH ELECTION COMPLIES WITH THE REQUIREMENTS OF SECTION 83(B) OF THE CODE.

Section 4.5 – No Representations.

No representation is being made by the Company or any Subsidiary regarding the
present or future value of the Restricted Shares, and no person has been
authorized by the Company or any Subsidiary to make any representation regarding
the present or future value of the Restricted Shares.

Section 4.6 – Tax Withholding.

(a) The Company shall be entitled to require payment of any sums required by
federal, state or local tax law to be withheld with respect to the transfer of
the Restricted Shares or the lapse of the Restrictions with respect to the
Restricted Shares, or any other taxable event

 

10



--------------------------------------------------------------------------------

related thereto. The Company may permit Employee to make such payment in one or
more of the forms specified below:

(i) by cash or check made payable to the Company;

(ii) by the deduction of such amount from other compensation payable to
Employee;

(iii) by tendering Restricted Shares which are not subject to the Restrictions
and which have a then current Fair Market Value not greater than the amount
necessary to satisfy the Company’s withholding obligation based on the minimum
statutory withholding rates for federal, state and local income tax and payroll
tax purposes; or

(iv) in any combination of the foregoing.

(b) In the event Employee fails to provide timely payment of all sums required
by the Company pursuant to Section 4.6(a), the Company shall have the right and
option, but not obligation, to treat such failure as an election by Employee to
provide all or any portion of such required payment by means of tendering
Restricted Shares in accordance with Section 4.6(a)(iii) above.

Section 4.7 - Notices.

Any notice to be given by Employee under the terms of this Agreement shall be
addressed to the Secretary or his or her office. Any notice to be given to
Employee shall be addressed to him at the address given beneath his or her
signature on the Grant Notice and shall be marked “Personal and Confidential”.
By a notice given pursuant to this Section, either party may hereafter designate
a different address for notices to be given to such party. Any notice which is
required to be given to Employee shall, if Employee is then deceased, be given
to Employee’s personal representative if such representative has previously
informed the Company of his or her status and address by written notice under
this Section. Any notice shall be deemed duly given when enclosed in a properly
sealed envelope or wrapper addressed as aforesaid, deposited (with postage
prepaid) in a post office or branch post office regularly maintained by the
United States Postal Service.

Section 4.8 - Titles.

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

Section 4.9 - Construction.

This Agreement shall be administered, interpreted and enforced under the
internal laws of the state of Arizona (without giving effect to the conflicts of
law principles thereof).

 

11



--------------------------------------------------------------------------------

Section 4.10 - Conformity to Securities Laws.

Employee acknowledges that the Plan and this Agreement are intended to conform
to the extent necessary with all provisions of all applicable federal and state
laws, rules and regulations (including, but not limited to the Securities Act
and the Exchange Act and any and all regulations and rules promulgated by the
Securities and Exchange Commission thereunder) and to such rules, regulations
and other requirements of any listing, regulatory or other governmental
authority as may, in the opinion of counsel for the Company, be necessary or
advisable in connection therewith. Notwithstanding anything herein to the
contrary, the Plan and this Agreement shall be administered, and the Restricted
Shares are granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan, this Agreement
and the Restricted Shares shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.

Section 4.11 - Amendments.

This Agreement and the Plan may be amended without the consent of Employee
provided that such amendment would not impair any rights of Employee under this
Agreement. No amendment of this Agreement shall, without the consent of
Employee, impair any rights of Employee under this Agreement.

 

12